              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 PATTEA TACUBA,

                      Plaintiff,
                                                    Case No. 21-CV-618-JPS
 v.

 BAXTER CREDIT UNION,
                                                                   ORDER
                      Defendant.



       On July 6, 2021, Defendant Baxter Credit Union (“BCU”) filed a

motion to stay proceedings and compel arbitration. (Docket #11). This

motion is now fully briefed, and, for the reasons stated below, the Court

will grant the motion in part.

1.     BACKGROUND

       This action arises from Plaintiff Pattea Tacuba’s (“Tacuba”) purchase

of a vehicle in 2017. (Docket #1). Upon selecting a vehicle, Tacuba and the

dealership, Auto World, entered into a retail installment sales contract

(“RISC”) for a $25,000 loan to purchase the vehicle. (Id. at 4–5). Tacuba took

possession of the vehicle, and Auto World immediately assigned or sold its

interest in the RISC to BCU. (Id. at 5). Tacuba began making payments,

however, at some point, it appears she stopped doing so. In February 2021,

at BCU’s direction, the vehicle was repossessed for nonpayment. (Id.)

Tacuba initiated the present suit on May 18, 2021, alleging that BCU was

improperly operating in Wisconsin in violation of Wisconsin Statute

sections 218, 409 and 427, as well as the Wisconsin Consumer Act. (Docket

#1).



 Case 2:21-cv-00618-JPS Filed 09/09/21 Page 1 of 11 Document 15
       On July 6, 2021, BCU filed a motion requesting that the Court stay

the present proceedings and compel arbitration. (Docket #11). According to

BCU, every person who receives financing from BCU is required to join

BCU’s Credit Union. (Id. at 3). Tacuba was no exception, and, on November

13, 2017, she signed BCU’s Membership Enrollment Form1 (the

“Enrollment”). (Id.) Immediately above Tacuba’s signature on the

Enrollment is the following clause:

       Member Product and Services: By signing below you
       acknowledge that you have received and agreed to the terms
       and conditions contained on both sides of this form and in the
       Deposit Account Agreement . . . .

(Docket #11-1 at 5).

       The Deposit Account Agreement, in turn, contains an Arbitration

Agreement that states, in pertinent part, as follows:

       Except if you opt out as provided below, you or we may elect
       to arbitrate any claim or dispute between you and us arising
       from or related in any way to this Agreement or to any
       account, product, or service you have or have had with us.
       This arbitration provision applies regardless if the claim or
       dispute is based in contract, tort, or otherwise. If arbitration is
       elected, any claim or dispute will be resolved by individual
       (and not class-wide) binding arbitration instead of a lawsuit
       or other resolution in court. This arbitration provision does
       not apply to any individual action brought in small claims
       court (or your state court equivalent). Any arbitration hearing
       will be within 50 miles of your residence at the time the
       arbitration is commenced, unless otherwise mutually agreed.

       ....



       1 BCU attached a copy of the Enrollment to its submissions. (Docket #11-1
at 4–5). The Enrollment bears the name “Patricia Tacuba.” It is unclear why
Plaintiff’s name on the Enrollment and her name in this suit do not match, but the
parties do not make issue of this discrepancy.


                           Page 2 of 11
 Case 2:21-cv-00618-JPS Filed 09/09/21 Page 2 of 11 Document 15
         YOU MAY OPT OUT OF THIS ARBITRATION
         PROVISION AND THE CLASS ACTION WAIVER BY
         CONTACTING US VIA THE MESSAGE CENTER IN
         ONLINE BANKING, CALLING US TOLL FREE AT 1-800-
         388-7000, OR SENDING A WRITTEN REQUEST TO US AT
         BCU,     ATTN:   LEGAL   DEPARTMENT,    340  N.
         MILWAUKEE, VERNON HILLS, ILLINOIS 60061 (WHICH
         MUST INCLUDE YOUR NAME, ADDRESS AND
         ACCOUNT NUMBER). NOTICE MUST BE RECEIVED
         WITHIN SIXTY (60) DAYS AFTER THIS AGREEMENT
         WAS DELIVERED OR OTHERWISE MADE AVAILABLE
         TO YOU. OPTING OUT OF ARBITRATION WILL NOT
         TERMINATE OR EFFECT ANY OTHER RIGHTS YOU OR
         WE HAVE UNDER THIS AGREEMENT. IF YOU OPT
         OUT, YOU MUST OPT OUT OF ALL TERMS OF THIS
         ARBITRATION PROVISION. YOU MAY NOT OPT OUT
         OF ONLY CERTAIN TERMS.

(Id. at 29). BCU never received an opt-out request from Tacuba. (Docket #11

at 4).

2.       ANALYSIS

         The Federal Arbitration Act (the “FAA”), 9 U.S.C. § 1 et seq., “is a

congressional declaration of a liberal federal policy favoring arbitration

agreements.” Continental Cas. Co. v. Am. Nat’l Ins. Co., 417 F.3d 727, 730–31

(7th Cir. 2005) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Const. Corp.,

460 U.S. 1, 24 (1983)). Accordingly, “any doubts concerning the scope of

arbitrable issues should be resolved in favor of arbitration.” Id. To further

its purpose, “[t]he FAA . . . provides for stays of proceedings in federal

district courts when an issue in the proceeding is referable to arbitration,

§ 3, and for orders compelling arbitration when one party has failed,

neglected, or refused to comply with an arbitration agreement, § 4.” Gilmer

v. Interstate/Johnson Lane Corp., 500 U.S. 20, 25 (1991). According to the FAA,




                           Page 3 of 11
 Case 2:21-cv-00618-JPS Filed 09/09/21 Page 3 of 11 Document 15
       [a] written provision in any . . . contract evidencing a
       transaction involving commerce to settle by arbitration a
       controversy thereafter arising out of such contract or
       transaction . . . shall be valid, irrevocable, and enforceable,
       save upon such grounds as exist at law or in equity for the
       revocation of any contract.

9 U.S.C. § 2.

       “Under the [FAA], arbitration may be compelled if the following

three elements are shown: [(1)] a written agreement to arbitrate, [(2)] a

dispute within the scope of the arbitration agreement, and [(3)] a refusal to

arbitrate.” Zurich Am. Ins. Co. v. Watts Indus., Inc., 417 F.3d 682, 687 (7th Cir.

2005). The need for this Order establishes the third element. The Court will

discuss elements one and two in turn.

       2.1      Validity of the Arbitration Agreement

       A party may establish that a valid arbitration agreement exists by

presenting and authenticating the arbitration agreement entered into

between the parties. See, e.g., Conway v. Done Rite Recovery Servs., Inc., Case

No. 14-CV-5182, 2015 WL 1989665, at *3 (N.D. Ill. Apr. 30, 2015) (“A party

moving to compel arbitration must ‘produce evidence sufficient to support

a finding that the [arbitration agreement] is what the proponent claims it

is.’” (quoting Fed. R. Evid. 901(a))). “The bar for authentication of an

arbitration agreement is not high.” Pearson v. United Debt Holdings, LLC, 123

F. Supp. 3d 1070, 1073 (N.D. Ill. 2015). A party seeking to compel arbitration

must only satisfy Federal Rule of Evidence 901(a), and present evidence

sufficient to support a finding that the arbitration agreement “is what the

proponent claims it is.” Id.; Fed. R. Evid. 901(a). Once the agreement is

properly authenticated, the agreement to arbitrate can be presumed based

on a signature. Conway 2015 WL 1989665, at *3; see also Janiga v. Questar



                           Page 4 of 11
 Case 2:21-cv-00618-JPS Filed 09/09/21 Page 4 of 11 Document 15
Capital Corp., 615 F.3d 735, 743 (7th Cir. 2010) (finding that plaintiff agreed

to arbitration by providing signature).

       Here, BCU has provided sufficient evidence as to authenticate the

Enrollment and Deposit Account Agreement (which contains the

Arbitration Agreement). Fed. R. Evid. 901(a). In his affidavit, Davi Allen,

the Vice President of Consumer Lending at BCU, asserts that the Tacuba’s

Enrollment, like all of BCU’s enrollment forms, was “kept in the course of

BCU’s regularly conducted business activities.” (Docket #11-1 at 1). He

further states that he retrieved a copy of the Enrollment from BCU’s

electronic records. (Id.) He states that the Deposit Account Agreement was

similarly stored and retrieved. (Id. at 2). Copies of both documents are

attached to Allen’s affidavit. Moreover, Tacuba’s signature appears on the

Enrollment, which incorporates by reference, the Deposit Account

Agreement (and, therein, the Arbitration Agreement).2 Taken together, this

evidence is sufficient to show that the Enrollment and the Deposit Account

Agreement are what BCU contend they are. See, e.g., Conway 2015 WL

1989665, at *3 (reviewing a party’s affidavits and the contract to determine

whether the moving party cleared Rule 901(a)). The Court will now discuss




       2 Tacuba states that “BCU seeks to compel arbitration through the most
circuitous of routes: an arbitration provision embedded in terms and conditions
incorporated by reference into a document entirely unrelated to the underlying
transaction to which BCU was not a party.” (Docket #12 at 1). However, both the
Seventh Circuit and Wisconsin courts recognize that terms to a contract may be
incorporated by reference. See Cent. Wis. Elec. Co-op. v. Hoffman, 890 N.W.2d 48
(recognizing the incorporation by reference doctrine); R.J. O’Brien & Assocs., Inc. v.
Pipkin, 64 F.3d 257, 260 (7th Cir. 1995) (“A contract, however, need not contain an
explicit arbitration clause if it validly incorporates by reference an arbitration
clause in another document.”).


                           Page 5 of 11
 Case 2:21-cv-00618-JPS Filed 09/09/21 Page 5 of 11 Document 15
whether Tacuba has adequately challenged the validity of the arbitration

agreement.

       “Challenges to the validity of arbitration agreements ‘upon such

grounds as exist at law or in equity for the revocation of any contract’ can

be divided into two types.” Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S.

440, 444 (2006). The first type “challenges specifically the validity of the

agreement to arbitrate.” Id. The second type “challenges the contract as a

whole, either on a ground that directly affects the entire agreement (e.g., the

agreement was fraudulently induced), or on the ground that the illegality

of one of the contract’s provisions renders the whole contract invalid.” Id.

In 2006, the Supreme Court unambiguously stated that, “unless the

challenge is to the arbitration clause itself, the issue of the contract’s validity

is considered by the arbitrator in the first instance.” Id. at 445–46. In so

holding, the Court followed its earlier decision in Prima Paint Corp. v. Flood

& Conklin Manufacturing Co., 388 U.S. 395, 403–04 (1967), wherein the Court

held that, in applying the FAA, arbitration clauses are severable from the

contract in which they are contained, and a challenge to the contract as a

whole does not affect the agreement to arbitrate. Buckeye Check Cashing, Inc.,

546 U.S. at 444–46.

       In the introductory paragraph of her response, Tacuba states that

“the arbitration provision relied on by BCU is void and unenforceable

under Wisconsin law.” (Docket #12 at 1). However, the cornerstone of

Tacuba’s substantive opposition to arbitration (as well as of the contentions

in her complaint) is that BCU allegedly was unable to conduct business in

Wisconsin. Because of this, Tacuba argues, the entire Enrollment—

including the incorporated Arbitration Agreement—is void, illegal in

formation, and/or contrary to public policy. (Docket #12 at 7–10). Tacuba


                           Page 6 of 11
 Case 2:21-cv-00618-JPS Filed 09/09/21 Page 6 of 11 Document 15
does not challenge the validity of the Arbitration Agreement as a specific

term of the Enrollment. In the present case, Buckeye is controlling and

dispositive: the Court will consider the arbitration clause severable from

the Enrollment, and, without a specific challenge to the arbitration clause,

the Court will consider it valid. See, e.g., Lombardi Ave. Waterpark, LLC v. D

& C Hosp. Invs., LLC, No. 08-C-32, 2008 WL 509222, at *1 (E.D. Wis. Feb. 22,

2008) (compelling arbitration and rejecting the plaintiff’s argument that

because the agreement as a whole “is void and unenforceable . . . the

arbitration provision is also void and unenforceable”).

       Tacuba makes an additional argument opposing arbitration that is a

slight variation of her wholesale attacks on the Enrollment. Similar to the

foreclosed arguments above, Tacuba argues that the assignment to BCU of

the RISC she entered into with AutoWorld was “void and contrary to

Wisconsin law,” and, because of this, it follows that “BCU cannot enforce

an arbitration clause allegedly applicable to the RISC.” (Docket #12 at 6).

However, initially, like Tacuba’s other arguments, this assertion of a “void

assignment” does not challenge the arbitration clause specifically, but

rather the assignment of the RISC as a whole. Such an argument may be

rejected based on Buckeye. Further, the Court may dismiss this argument

given that the authority Tacuba cites in support is distinguishable.

       Tacuba cites Zirpoli v. Midland Funding LLC, No. 1:19-CV-01428, 2021

WL 2826720 (M.D. Pa. July 7, 2021), a district court case from Pennsylvania,

for the proposition that, because Tacuba has alleged that the assignment of

the RISC to BCU was void, the arbitration clause is also void. (Docket #12

at 6–7). In Zirpoli, the plaintiff and a company called OneMain entered into

a loan agreement which contained an arbitration clause. 2021 WL 2826720,

at *5. Later, after Zirpoli defaulted, OneMain attempted to assign the


                           Page 7 of 11
 Case 2:21-cv-00618-JPS Filed 09/09/21 Page 7 of 11 Document 15
contract to Midland Funding (not a party to the original contract) for

collections. Id. at *1. The court found the assignment was void, and, because

the assignment of the contract containing the arbitration agreement was

void, Midland Funding could not benefit from the arbitration agreement

contained in the contract, as there was no other basis to find privity between

Midland Funding and Zirpoli. Id. at *5.

         In the present case, the facts are distinguishable. Unlike in Zirpoli,

BCU is not attempting to rely on an arbitration agreement assigned to it by

a third party. Instead, BCU has contracted directly with Tacuba via the

Enrollment, and it is the Enrollment between BCU and Tacuba that contains

the Arbitration Agreement which BCU is seeking to enforce. In light of this

key distinction, the legal analysis of Zirpoli has no application to this case.

Zirpoli considered whether an arbitration agreement was validly assigned

to Midland Funding such that Midland Funding could stand in the shoes

of OneMain. Here, no such assignment of the Arbitration Agreement took

place.

         Finally, Tacuba requests that the Court allow limited discovery to

take place regarding the contracts at issue in this case. Tacuba argues that

relevant questions as to the contracts remain, including the following:

         where was the Enrollment Form executed (if it was); who
         enrolled Tacuba with the Enrollment Form (if someone did);
         is the Enrollment Form effective; was the person who enrolled
         Tacuba authorized to do so; whether Tacuba was informed of
         any relation between the RISC and the Enrollment Form and
         its incorporated terms; whether BCU executed the Enrollment
         Form and operated within its terms; whether the incorporated
         terms were provided or made available to Tacuba; and
         whether it was disclosed to Tacuba that the Enrollment Form
         and the incorporated terms would replace or supersede the
         terms of the RISC.


                           Page 8 of 11
 Case 2:21-cv-00618-JPS Filed 09/09/21 Page 8 of 11 Document 15
(Docket #12 at 11). But, again, these questions go to the validity of the

Enrollment and Deposit Account Agreement as wholes—not the validity of

the Arbitration Agreement. And, while these questions may be at the heart

of the underlying litigation, they do not affect whether the Court will sever

and enforce the Arbitration Agreement at this stage of the proceedings.

       2.2    Scope of the Arbitration Agreement

       Tacuba disagrees that the arbitration clause covers the scope of the

present litigation. Specifically, Tacuba believes that the Arbitration

Agreement, as incorporated by reference into the Enrollment, is too

attenuated from the RISC, as assigned (improperly) to BCU, to apply to the

present litigation: “BCU seeks to compel arbitration through the most

circuitous of routes: an arbitration provision embedded in terms and

conditions incorporated by reference into a document entirely unrelated to

the underlying transaction to which BCU was not a party.” (Docket #12 at

1–2). This, however, is the beginning and end of Tacuba’s argument as to

the scope of the Arbitration Agreement; Tacuba’s brief instead primarily

concerns the validity of the Enrollment.

       “To determine whether a contract’s arbitration clause applies to a

given dispute, federal courts apply state-law principles of contract

formation.” Gore v. Alltel Commc’ns, LLC, 666 F.3d 1027, 1032 (7th Cir. 2012).

However, “[o]nce it is clear . . . that the parties have a contract that provides

for arbitration of some issues between them, any doubt concerning the

scope of the arbitration clause is resolved in favor of arbitration as a matter

of federal law.” Id. “To this end, a court may not deny a party’s request to

arbitrate an issue unless it may be said with positive assurance that the

arbitration clause is not susceptible of an interpretation that covers the

asserted dispute.” Id. (internal quotations omitted). Under Wisconsin law,


                           Page 9 of 11
 Case 2:21-cv-00618-JPS Filed 09/09/21 Page 9 of 11 Document 15
courts interpreting contractual language should do so in order to “ascertain

and give effect to the intent of the parties.” Blum v. 1st Auto & Cas. Ins. Co.,

786 N.W.2d 78, 83 (Wis. 2010).

       In the present case, the parties’ Arbitration Agreement is broadly

worded and covers “any claim or dispute” between the parties “arising

from or related in any way to” the agreement, or any account, product or

service Tacuba has with BCU. (Docket #11-1 at 5). “The Seventh Circuit has

repeatedly construed the phrases ‘arising out of’ and ‘relating to’ in

arbitration agreements very broadly.” Tuttle v. Sallie Mae, Inc., No. 1:13-CV-

183 JD-RBC, 2014 WL 545379, at *5 (N.D. Ind. Feb. 11, 2014) (citing Gore, 666

F.3d at 1033; Kiefer Specialty Flooring, Inc. v. Tarkett, Inc., 174 F.3d 907, 909

(7th Cir. 1999)). Indeed, “an arbitration agreement may reach disputes

‘having their origin or genesis in contract, whether or not they implicate

interpretation or performance of the contract per se.’” Id. (quoting Gore, 666

F.3d at 1033).

       Here, Plaintiff challenges BCU’s ability to provide her the “services”

that BCU has provided her for the last four years—namely, a loan for her

vehicle purchase. This dispute, therefore, falls squarely within the scope of

the Arbitration Agreement.

3.     CONCLUSION

       In sum, the Court finds that the arbitration provision, as

incorporated by the Enrollment, is valid and applies to the claims in this

action. The Court will, therefore, grant BCU’s motion and compel Tacuba

to arbitrate. Rather than stay the action, however, the Court will dismiss it.

Should Plaintiff persuade the arbitrator that arbitration is not appropriate

for some reason, she may return to this Court. Until then, Tacuba must

proceed with arbitration.


                           Page 10 of 11
 Case 2:21-cv-00618-JPS Filed 09/09/21 Page 10 of 11 Document 15
        Accordingly,

        IT IS ORDERED that Defendant’s motion to stay proceedings and

compel arbitration (Docket #11) be and the same is hereby GRANTED in

part;

        IT IS FURTHER ORDERED that Plaintiff is compelled to arbitrate

her claims in this action with Defendant; and

        IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

        The Clerk of the Court is directed to enter judgment accordingly.

        Dated at Milwaukee, Wisconsin, this 9th day of September, 2021.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                          Page 11 of 11
Case 2:21-cv-00618-JPS Filed 09/09/21 Page 11 of 11 Document 15
